UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2010 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53592 ALTO GROUP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 27-0686507 (I.R.S. Employer Identification No.) 10757 South River Front Parkway, Suite 125, South Jordan, UT84095 (Address of principal executive offices)(Zip Code) (801) 816-2520 (Registrant's telephone number, including area code) (Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of October 14, 2010 there were 65,013,332 shares of our common stock issued and outstanding. Table of Contents TABLE OF CONTENTS Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management's Discussion and Analysis 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4T. Controls and Procedures 17 PART II – OTHER INFORMATION Item 1.Legal Proceedings 17 Item 1A.Risk Factors 17 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3.Defaults Upon Senior Securities 22 Item 4.Submission of Matters to a Vote of Security Holders 22 Item 5.Other Information. 22 Item 6.Exhibits 23 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. The Financial Statements of the Company are prepared as of August 31, 2010. CONTENTS Balance Sheets 3 Statements of Operations 4 Statements of Changes in Stockholders’ Deficit 5 Statements of Cash Flows 6 Notes to the Financial Statements 7 2 Table of Contents ALTO GROUP HOLDINGS INC. (an exploration stage company) BALANCE SHEETS ASSETS August 31, November 30, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Total Current Assets OTHER ASSETS Mining assets - Mineral property acquistion costs, less reserve for impairment of $6,500 - - Total Other Assets - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Due to related parties Notes payable, less unamortized debt discount of $32,048 and $-0-, respectively - Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock, $0.00001 par value; 100,000,000 shares authorized, 14,000,000 and -0- shares issued, and outstanding, respectively - Common stock, $0.00001 par value; 100,000,000 shares authorized, 75,013,332 and 79,680,000 shares issued and outstanding and to be issued, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 3 Table of Contents ALTO GROUP HOLDINGS INC. (an exploration stage company) STATEMENTS OF OPERATIONS (Unaudited) From Inception on September 21, For the Three Months Ended For the Nine Months Ended 2007 Through August 31, August 31, August 31, NET REVENUES $- $- $- $- $- OPERATING EXPENSES Exploration and carrying costs - - Consulting services - - Professional fees - - General and administrative Donated services - - Impairment of mineral property acquisition costs - Total Operating Expenses LOSS FROM OPERATIONS OTHER INCOME (EXPENSES) Interest expense - - Total Other Income (Expenses) - - LOSS BEFORE INCOME TAXES INCOME TAX EXPENSE - NET LOSS BASIC AND FULLY DILUTED: Net loss per common share Weighted average shares outstanding The accompanying notes are an integral part of these financial statements. 4 Table of Contents ALTO GROUP HOLDINGS INC. (an exploration stage company) STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) For the period from Inception (September 21, 2007) to August 31, 2010 Deficit Accumulated Additional During the Preferred Stock Common Stock Paid-in Subscriptions Exploration Shares Amount Shares Amount Capital Receivable Stage Total Balance at Inception on September 21, 2007 - $
